BRYAN SCHRODER
United States Attorney

KYLE REARDON
ANNE J. VELDHUIS
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kyle.reardon@usdoj.gov
       anne.veldhuis@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:19-cr-00056-SLG-DMS
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   POSSESSION OF A CONTROLLED
          v.                            )   SUBSTANCE WITH INTENT TO
                                        )   DISTRIBUTE
  DAVON LYNN SMITH,                     )     Vio. of 21 U.S.C. § 841(a)(1),
  a/k/a “Drizzy,”                       )   (b)(1)(C)
                                        )
                          Defendant.    )   COUNTS 2 and 3:
                                        )   SEX TRAFFICKING OF MINORS
                                        )    Vio of 18 U.S.C. § 1591(a)(1), (2)
                                        )
                                        )   COUNT 4:
                                        )   SEX TRAFFICKING BY FORCE,
                                        )   FRAUD, AND COERCION
                                        )    Vio of 18 U.S.C. § 1591(a)(1)
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION 1
                                        )    18 U.S.C. § 1594(d) and
                                        )   28 U.S.C. § 2461(c)
                                        )

      Case 3:19-cr-00056-JMK-DMS Document 17 Filed 06/20/19 Page 1 of 5
                FIRST SUPERSEDING INDICTMENT

      The Grand Jury charges that:

                                         COUNT 1

      On or about May 13, 2019, within the District of Alaska, the defendant, DAVON

LYNN SMITH, a/k/a “Drizzy,” did knowingly and intentionally possess with intent to

distribute a mixture and substance containing a detectable amount of heroin.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

               ENHANCED STATUTORY PENALTIES ALLEGATION

      Before DAVON LYNN SMITH, a/k/a “Drizzy,” committed the offense charged in

Count 1, the defendant had a final conviction for Drug Conspiracy, in violation of 18

U.S.C. §§ 846 and 841(a)(1), (b)(1)(C), case number 3:16-cr-00049-SLG, a serious drug

felony, for which he served more than 12 months of imprisonment and for which his

release from any term of imprisonment related to that offense was within 15 years of the

commencement of the instant offenses.

                                         COUNT 2

       Between a date unknown to the Grand Jury, and on or about April 1, 2019, in the

District of Alaska, the defendant, DAVON LYNN SMITH, a/k/a “Drizzy,” in and

affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,

and maintain by any means, a person, to wit: a 16-year-old female identified as “Minor

Victim 1,” knowing, and in reckless disregard of the fact, that force, threats of force,

fraud, and coercion, and any combination of such means would be used to cause Minor
                                         Page 2 of 5


      Case 3:19-cr-00056-JMK-DMS Document 17 Filed 06/20/19 Page 2 of 5
Victim 1 to engage in a commercial sex act, and having had a reasonable opportunity to

observe Minor Victim 1, that Minor Victim 1 had not attained the age of 18 years and

would be caused to engage in a commercial sex act.

       All of which is in violation of 18 U.S.C. § 1591(a)(1).

                                        COUNT 3

       Between a date unknown to the Grand Jury, and on or about April 1, 2019, in the

District of Alaska, the defendant, DAVON LYNN SMITH, a/k/a “Drizzy,” in and

affecting interstate commerce, did knowingly benefit, financially and by receiving

anything of value, from participating in a venture which recruited, enticed, harbored,

transported, provided, and maintained by any means, a person, to wit: a 16-year-old

female identified as “Minor Victim 1,” knowing, and in reckless disregard of the fact,

that force, threats of force, fraud, and coercion, and any combination of such means

would be used to cause Minor Victim 1 to engage in a commercial sex act, and having

had a reasonable opportunity to observe Minor Victim 1, that Minor Victim 1 had not

attained the age of 18 years and would be caused to engage in a commercial sex act.

       All of which is in violation of 18 U.S.C. § 1591(a)(2).

                                        COUNT 4

       Between a date unknown to the Grand Jury and on or about May 13, 2019, in the

District of Alaska, the defendant, DAVON LYNN SMITH, a/k/a “Drizzy,” in and

affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,

and maintain by any means, a person, to wit: an adult female identified as “P.C.,”

                                        Page 3 of 5


     Case 3:19-cr-00056-JMK-DMS Document 17 Filed 06/20/19 Page 3 of 5
knowing, and in reckless disregard of the fact, that means of force, threats of force,

fraud, and coercion would be used to cause P.C. to engage in a commercial sex act.

       All of which is in violation of 18 U.S.C. § 1591(a)(1).

                      CRIMINAL FORFEITURE ALLEGATION 1

       The allegations contained in Counts 2 through 4 are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §

1594(d).

       Upon conviction of the offenses in violation of 18 U.S.C. §§ 1591 and 1594(c), as

set forth in Counts 2 through 4 of this First Superseding Indictment, the defendant,

DAVON LYNN SMITH, a/k/a “Drizzy,” shall forfeit to the United States pursuant to 18

U.S.C. § 1594(d), any property, real or personal, that was used or intended to be used to

commit or to facilitate the commission of such violations, and any property, real or

personal, constituting or derived from, any proceeds obtained, directly or indirectly, as a

result of such violations.

                                    Substitute Property

       If any such property subject to forfeiture as a result of the offenses alleged in

Counts 2 and 4 of this First Superseding Indictment, for which defendant is convicted:

       1. cannot be located upon the exercise or due diligence;

       2. has been transferred or sold to, or deposited with, a third party;

       3. has been placed beyond the jurisdiction of the Court;

       4. has been substantially diminished in value; or

                                         Page 4 of 5


      Case 3:19-cr-00056-JMK-DMS Document 17 Filed 06/20/19 Page 4 of 5
       5. has been comingled with other property which cannot be divided without

           difficulty;

it is the intent of the United States, pursuant to 28 U.S.C. § 2461(c), incorporating 21

U.S.C. § 853(p), to seek forfeiture of any other property of said defendant, up to the value

of the property subject to forfeiture.

       All pursuant to 18 U.S.C. § 1594(d) and 28 U.S.C. § 2461(c), and Rule 32.2(a) of

the Federal Rules of Criminal Procedure.

       A TRUE BILL.


                                                  s/ Grand Jury Foreperson
                                                  GRAND JURY FOREPERSON



s/ Kyle Reardon
KYLE REARDON
ANNE J. VELDHUIS
Assistant U.S. Attorneys
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: 06/19/2019




                                         Page 5 of 5


      Case 3:19-cr-00056-JMK-DMS Document 17 Filed 06/20/19 Page 5 of 5
